
	
		II
		112th CONGRESS
		2d Session
		S. 2847
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on polycrystalline
		  alumina tubes and shaped bodies designed for high intensity discharge (HID)
		  lamps.
	
	
		1.Polycrystalline alumina tubes
			 and shaped bodies designed for high intensity discharge (HID) lamps
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Polycrystalline alumina tubes and shaped bodies designed for
						high intensity discharge (HID) lamps (provided for in subheading
						8539.90.00)FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
